Title: To James Madison from Samuel Smith, [ca. 5 February] 1811
From: Smith, Samuel
To: Madison, James


Sir,[ca. 5 February 1811]
I do myself the honor to send you a Copy of the letter of the supercargo of the Schooner Friendship to his Owners & am your Obedt. servt.
S. Smith
 
[Enclosure]
Dear SirBaltimore 5th Feby. 1811
Apprehensive that the statement I hastily furnished you last evening, respecting the Schooner Friendship, Captn. Snow, might be incorrect in some particulars, I this day procured from Mr. Wilmott
   
   Mr. Wilmot is one of the owners of the Schr. Friendship.

 the Supercargo’s letter to him, dated Bourdeaux December 13. 1810. The following are extracts, which I presume will not be found to differ materially, if at all, from the hasty sketch already in your possession.
Extracts.
“We arrived here on the 29th November, all in good health, and had to perform a quarantine of 7 days, in which time, two American vessels which had been here with a Cargo of fish, from the Banks, passed us, it was not possible to write, and it was with difficulty that we only could tell them to report the vessel. The strictest examinations have been made, and all, so far as I can inform myself, is in our favor. Some of the first and best informed merchants have no doubt, that after the papers have been sent to Paris, that we will get permission to sell the Cargo, and to take one in return. It will take about 4 or 6 weeks, and in this time nothing can be done than to wait patiently the decision of the Emperor.” In a post[s]crip[t] of the 14th Decr. he adds, “An order from the director of the custom house has been given to land the cargo the first fair day, and to put it in the public stores; I felt rather a little alarmed, but I understand that it is the usual way in which all those Americans [who] had obtained permission to sell have been treated.”
The foregoing are extracted verbatim from the letter now before me, and from which it would appear that altho the cargo was ordered to be landed, and placed in the public stores, yet that the vessel remained free from seizure or sequestration.
There is nothing new to day. Flour 8¾ to 9$. Very truly Yr. friend & He. Servt.
Jere: Sullivan
Solomon Etting Esqr.

Mr Sullivan the writer of this extract, is another of the owners. Mr. Eppes will notice that in the sketch delivered him yesterday, Mr Sullivan says the vessel was laden with colonial produce, and that she had no licence. That circumstance is omitted in the foregoing extract, but may notwithstanding be relied on.
A. McKim
